Exhibit 10.1

 

DYNTEK, INC.

 

AMENDMENT NO 1 TO

2005 STOCK INCENTIVE PLAN

 

Pursuant to Article 9 of the 2005 Stock Option Plan of the Company (the “Plan”),
and in accordance with a proposal by the Board of Directors and as approved by
the Stockholders of the Company at the Annual Meeting on December 13, 2005, the
Plan is hereby amended as follows:

 

Article 3, Section 3.3 shall now read in its entirety:

 

“3.3        Limitation on Shares.  In no event shall any Participant be granted
Options or issued Restricted Stock in any one calendar year pursuant to which
the aggregate number of shares of Common Stock that may be acquired thereunder
exceeds Seven Million Five Hundred Thousand (7,500,000) shares, subject to
adjustment as to the number and kind of shares pursuant to Section 4.2 hereof.”

 

Article 4, Section 4.1 shall now read in its entirety:

 

“4.1        Shares Subject to the Plan.

 

(a)           The number of shares of Common Stock that may be issued under the
Plan shall be equal to Thirty Million (30,000,000) shares, subject to adjustment
as to the number and kind of shares pursuant to Section 4.2 hereof.  For
purposes of this limitation, in the event that (a) all or any portion of any
Option granted under the Plan can no longer under any circumstances be
exercised, or (b) any shares of Common Stock are reacquired by the Company
pursuant to an Incentive Option Agreement, Nonqualified Option Agreement or
Stock Purchase Agreement, the shares of Common Stock allocable to the
unexercised portion of such Option or the shares so reacquired shall again be
available for grant or issuance under the Plan.”

 

(b)           The maximum number of shares of Common Stock that may be issued
under the Plan as Incentive Options shall be equal to Thirty Million
(30,000,000) shares, subject to adjustment as to the number and kind of shares
pursuant to Section 4.2 hereof.”

 

IN WITNESS WHEREOF, DynTek, Inc. has caused its duly authorized officer to
execute this amendment on its behalf this 16th day of December 2005.

 

 

 

By:

/s/ Robert I. Webber

 

 

 

Robert I. Webber

 

 

President and Chief Financial Officer

 

--------------------------------------------------------------------------------